Citation Nr: 0525344	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  04-11 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an umbilical hernia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The appellant had periods of active duty for training (ADT) 
and inactive duty training (IADT) with the Georgia state 
National Guard from August 1977 to June 1989, to include 
verified ADT from October 1977 to March 1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision.  The 
appellant filed a notice of disagreement (NOD) in March 2003, 
and the RO issued a statement of the case (SOC) in March 
2004.  The appellant filed a substantive appeal (via a VA 
Form 9, Appeal to Board of Veterans' Appeals) later in March 
2004.  

In June 2005, the appellant testified during a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
that hearing is associated with the claims file.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The competent evidence does not reflect any diagnosis of, 
or treatment for, an umbilical hernia at any time during the 
veteran's National Guard service.


CONCLUSION OF LAW

The criteria for service connection for umbilical hernia are 
not met.  38 U.S.C.A. §§ 101(22), (23), (24), 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6(d), (e), 3.159, 
3.303, 3.304 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through a May 2001 notice letter and a March 2004 SOC, the RO 
notified the appellant and his representative of the legal 
criteria governing his claim, the evidence that had been 
considered in connection with his appeal, and the bases for 
the denial of his claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support his claim and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the May 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
appellant that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
appellant identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  

Also as  regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, the first three content of notice 
requirements clearly have been met in this case.  With 
respect to the fourth requirement, the Board notes that the 
appellant has not explicitly been advised to provide any 
evidence in his possession that pertains to his claim.  
However, in the May 2001 notice letter, the appellant was 
advised that if he had any of his service medical records in 
his possession, he would need to submit them in support of 
his claim.  Thus, it can logically be presumed that the 
appellant is on notice that he should submit all pertinent 
evidence in his possession that pertains to his claim.  As 
such, and on these facts, the RO's omission is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the appellant 
before and after the December 2002 rating action on appeal.  
However, the Board finds that the lack of full, pre-
adjudication notice in this appeal does not, in any way, 
prejudice the appellant.  In this regard, the Court has also 
held that an error in the adjudicative process is not 
prejudicial unless it "affects a substantial right so as to 
injure an interest that the statutory or regulatory provision 
involved was designed to protect such that the error affects 
'the essential fairness of the [adjudication].'"  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, 
in this appeal, any delay in issuing the section 5103(a) 
notice was not prejudicial to the appellant because it did 
not affect the essential fairness of the adjudication, in 
that the appellant's claim was fully developed at the time of 
the most recent adjudication, as reflected in the March 2004 
SOC.  

As indicated above, the March 2004 SOC notified the appellant 
what was needed to substantiate his claim and also identified 
the evidence that had been considered with respect to the 
claim.  Furthermore, in the May 2001 notice letter, the RO 
advised the appellant of VA's responsibilities to notify and 
assist him in his claim.  After the notice letter and SOC, 
the appellant was afforded an opportunity to respond.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the appellant's 
claim on appeal.  As will be discussed further below, the RO 
(and appellant) each have made reasonable attempts to obtain 
the appellant's personnel and medical records from the 
Georgia Army National Guard, and available records have been 
associated with the claims file.  In addition, the 
appellant's treatment records from the VA Medical Center 
(VAMC) in Augusta, Georgia, are associated with the claims 
file.  

The appellant also has identified, as other sources of 
treatment for his umbilical hernia, treatment in 1985 by a 
"Dr. Smith," and by  the VAMC in Dublin, Georgia.  While 
records from these sources have not been obtained and 
associated with the claims file; the Board finds that none of 
these records would assist in substantiating this appellant's 
claim.  As explained below, here, the appellant's claim turns 
on whether there is medical evidence of disease or injury 
during ADT, or of injury during IADT, neither of which could 
be established by records of post-service treatment.  
Therefore, a remand to obtain records from Dr. Smith or the 
Dublin VAMC would serve no useful purpose and is not 
warranted. See, e.g.,  Soyini v. Derwinski, 1 Vet. App. 541 
(1991) .  

Finally, the Board points out appellant has submitted both 
evidence and argument in support of his claim; that various 
written statements, as well as the transcript of his RO 
hearing, are of record; and that neither the veteran nor his 
representative has alluded to, and the record does not 
otherwise establish, the existence of any documents other 
than those addressed above that would aid in substantiating 
the claim.

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim on appeal is 
harmless.  Id.  

Under these circumstances, the Board finds there is no 
prejudice to the appellant in proceeding, at this juncture, 
with a decision on the claim on appeal.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from or aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  See 
38 C.F.R. §§ 1131; 38 C.F.R. § 3.303.  

The Board observes that, with respect to the appellant's Army 
National Guard service, the applicable laws and regulations 
permit service connection only for a disability resulting 
from a disease or injury incurred in or aggravated coincident 
with active duty for training, or for disability resulting 
from injury during inactive duty training-to include acute 
myocardial infarction, cardiac arrest, or cerebrovascular 
accident occurring during such training.  See 38 U.S.C.A. § 
101(22),(23),(24); 38 C.F.R. § 3.6 (d), (e).  

Here, the appellant contends that he was treated for an 
umbilical hernia during his initial period of ADT (October 
1977 to March 1978) at Fort Leonard Wood in Missouri.  
However, notwithstanding the RO's and the appellant's efforts 
to obtain in-service records to support the claim, the record 
is completely devoid of any medical evidence reflecting a 
diagnosis of, or treatment for, an umbilical hernia at any 
point during his Army National Guard service.  

The RO has contacted both the National Personnel Records 
Center (NPRC) and the United States Army Reserve Personnel 
Center (AR-PERSCOM) to obtain the appellant's outstanding 
service records, and each facility reported that it did not 
have any medical records pertaining to the appellant.  In 
October 2002, the RO obtained from the Department of the 
Army, Georgia Army National Guard, all available personnel 
and medical records (medical examination reports) in its 
possession associated with the appellant's National Guard 
service.  Those available medical examination reports reflect 
no complaints, diagnoses, or treatment for an umbilical 
hernia.  In particular, Reports of Medical Examination dated 
in August 1977, August 1981, and September 1985, are 
completely negative for any diagnosis of hernia.  Clinical 
examinations at those times revealed the appellant's 
"abdomen and viscera (include hernia)," to be normal.  In 
the September 1985 report, in box #74 (Summary of Defects and 
Diagnoses), the appellant was noted as being a "Healthy 
adult male."  

The documents received likewise reflect no medical treatment 
at Fort Leonard Wood, as alleged.  Through notice letters, 
the October and December 2002 rating decisions, and March 
2004 SOC, the appellant has been properly notified by the RO 
that the sought after treatment records from Fort Leonard 
Wood have not been obtained.  See 38 C.F.R. § 3.159(e) 
(2004).  The record also reflects that any further effort to 
obtain any such records would be futile.  During his recent, 
June 2005 Board hearing, the veteran testified that he had 
attempted to obtain hospital records directly from Fort 
Leonard Wood, but that he was told that that facility did not 
have any medical records pertaining to his treatment.  


Thus, notwithstanding the veteran's specific contention that 
he was first diagnosed with an umbilical hernia during his 
initial period of ADT, competent medical evidence simply does 
not support the veteran's assertions.  

The Board does not doubt the sincerity of the appellant's 
belief that his current umbilical hernia is was first 
manifested during his  Army National Guard service, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
such a medical matter.  See Bostain v. West, v. West, 11 Vet. 
124, App. 124, 127 (1998) (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
For that reason,  where, as here, the claim for service 
connection turns on a medical matter, the  appellant's 
unsupported assertions, without more, simply cannot provide a 
basis for a grant of service connection. 

For all the foregoing reasons, the Board finds that the claim 
for service connection for an umbilical hernia must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as competent medical evidence does not 
support the veteran's claim, , that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for an umbilical hernia is denied.  



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


